Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 3/29/2021has overcome the technical deficiencies and the prior art rejection. Claims 1, 3-5 and 7-20 are allowed because the prior art of record fails to disclose that:
-at least one tuning element that comprises at least one plate of material and wherein the at least one slot is configured, with the at least one spring retention element, to retain a positioning of the at least one tuning element between the at least one  input tap and the at least one resonator at a vertical position with respect to at least one horizontal tuning cover comprising at least another slot through which at least another portion of the at least one tuning element extends and through which the at least one tuning element is configured to move up and down vertically as combined in claims 1, 13 and 17.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842